DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/114930.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed March 30, 2021, has been fully considered and entered.  Accordingly, Claims 1-9 are pending in this application.  Claims 1, 4, and 7 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bayardo (US Patent No. 8,032,507 B1) and further in view of Li (PG Pub. No. 2006/0093208 A1).
Regarding Claim 1, Bayardo discloses a search system which is configured to perform a search for one or more “K” registered vectors which comprise a registered vector being most similar to an input vector and a registered vector being the “K”-th most similar to the input vector, from among one or more registered vectors, the search system comprising:
a memory (see Bayardo, Fig. 10, for memory 130); and
a processor coupled to the memory (see Bayardo, Fig. 10, for processor 128) and configured to perform:
similarity calculation which is a calculation of a degree of a similarity between an input vector and a registered vector, with respect to a plurality of registered vectors (see Bayardo, column 5, lines 26-31, where pairs of similar vectors in a set of vectors are identified; a pair of similar vectors (x, y) in a set of vectors are identified based on a similarity threshold and an accumulation of partial similarity scores each representing a similarity between features of the vector x and the other vectors in the set); 
with respect to a registered vector, of the plurality of registered vectors, to which the similarity is not yet calculated: calculation of a degree of partial similarity which is a degree of similarity between a portion of the input vector and a portion of the registered vector (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
limit calculation which is a calculation, based on the degree of partial similarity, of an upper limit of possible values of an expected degree of similarity (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
comparison between the upper limit of the registered vector and a threshold (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
determination, based on the comparison, whether to exclude the registered vector from a plurality of candidates for a result of the search (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold); and
calculation, when the registered vector is not excluded, of a degree of similarity (see Bayardo, column 19, lines 34-36, where if E>=t, then y may be (but not need be) similar to x; in some implementations, to determine whether y is similar to x, the full similarity score sim(x, y) is used).
Bayardo does not disclose:
determination of a threshold which is a height of the “K”-th highest degree of similarity among similarities calculated by the similarity calculation;
update, when the degree of similarity exceeds the height of the degree of similarity of any of the similarities calculated by the similarity calculation, of the threshold to a higher threshold; and
determination, with respect to another registered vector of the plurality of registered vectors to which the similarity is not yet calculated, of whether to exclude the another registered vector, using the higher threshold.
The combination of Bayardo and Li discloses:
determination of a threshold which is a height of the K-th highest degree of similarity among similarities calculated by the similarity calculation (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors);
update, when the degree of similarity exceeds the height of the degree of similarity of any of the similarities calculated by the similarity calculation, of the threshold to a higher threshold (see Li, paragraph [0147], where the acquisition and/or generation of additional exemplars for each class (to increase K in Open Set TCM-kNN) should lead to further improvements in performance); and
determination, with respect to another registered vector of the plurality of registered vectors to which the similarity is not yet calculated, of whether to exclude the another registered vector (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold), using the higher threshold (see Li, paragraph [0147], where the acquisition and/or generation of additional exemplars for each class (to increase K in Open Set TCM-kNN) should lead to further improvements in performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 2, Bayardo in view of Li discloses the search system according to Claim 1, wherein the processor is further configured to calculate, as the upper limit, a sum of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 3, Bayardo in view of Li discloses the search system according to Claim 1, wherein the processor is further configured to calculate, as the upper limit, a sum of the degree of partial similarity and a product of a factor and a value of a norm for dimensions other than dimensions used for the calculation, wherein the factor is determined depending on the dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 4, Bayardo discloses a search method for a search for one or more “K” registered vectors which comprise a registered vector being most similar to an input vector and a registered vector being the “K”-th most similar to the input vector, from among one or more registered vectors, the search method comprising performing:
similarity calculation which is a calculation of a degree of a similarity between an input vector and a registered vector, with respect to a plurality of registered vectors (see Bayardo, column 5, lines 26-31, where pairs of similar vectors in a set of vectors are identified; a pair of similar vectors (x, y) in a set of vectors are identified based on a similarity threshold and an accumulation of partial similarity scores each representing a similarity between features of the vector x and the other vectors in the set); 
with respect to a registered vector, of the plurality of registered vectors, to which the similarity is not yet calculated: calculation of a degree of partial similarity which is a degree of similarity between a portion of the input vector and a portion of the registered vector (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
limit calculation which is a calculation, based on the degree of partial similarity, of an upper limit of possible values of an expected degree of similarity (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
comparison between the upper limit of the registered vector and a threshold (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
determination, based on the comparison, whether to exclude the registered vector from a plurality of candidates for a result of the search (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold); and
calculation, when the registered vector is not excluded, of a degree of similarity (see Bayardo, column 19, lines 34-36, where if E>=t, then y may be (but not need be) similar to x; in some implementations, to determine whether y is similar to x, the full similarity score sim(x, y) is used).
Bayardo does not disclose:
determination of a threshold which is a height of the “K”-th highest degree of similarity among similarities calculated by the similarity calculation;
update, when the degree of similarity exceeds the height of the degree of similarity of any of the similarities calculated by the similarity calculation, of the threshold to a higher threshold; and
determination, with respect to another registered vector of the plurality of registered vectors to which the similarity is not yet calculated, of whether to exclude the another registered vector, using the higher threshold.
The combination of Bayardo and Li discloses:
determination of a threshold which is a height of the K-th highest degree of similarity among similarities calculated by the similarity calculation (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors);
update, when the degree of similarity exceeds the height of the degree of similarity of any of the similarities calculated by the similarity calculation, of the threshold to a higher threshold (see Li, paragraph [0147], where the acquisition and/or generation of additional exemplars for each class (to increase K in Open Set TCM-kNN) should lead to further improvements in performance); and
determination, with respect to another registered vector of the plurality of registered vectors to which the similarity is not yet calculated, of whether to exclude the another registered vector (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold), using the higher threshold (see Li, paragraph [0147], where the acquisition and/or generation of additional exemplars for each class (to increase K in Open Set TCM-kNN) should lead to further improvements in performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 5, Bayardo in view of Li discloses the search method according to Claim 4, further comprising calculating, as the upper limit, a sum of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 6, Bayardo in view of Li discloses the search method according to Claim 4, further comprising calculating, as the upper limit, a sum of the degree of partial similarity and a product of a factor and a value of a norm for dimensions other than dimensions used for the calculation, wherein the factor is determined depending on the dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 7, Bayardo discloses a non-transitory computer-readable storage medium storing a program that causes a computer to perform a search method for a search for one or more “K” registered vectors which comprise a registered vector being most similar to an input vector and a registered vector being the “K”-th most similar to the input vector, from among one or more registered vectors, the search method comprising performing:
similarity calculation which is a calculation of a degree of a similarity between an input vector and a registered vector, with respect to a plurality of registered vectors (see Bayardo, column 5, lines 26-31, where pairs of similar vectors in a set of vectors are identified; a pair of similar vectors (x, y) in a set of vectors are identified based on a similarity threshold and an accumulation of partial similarity scores each representing a similarity between features of the vector x and the other vectors in the set); 
with respect to a registered vector, of the plurality of registered vectors, to which the similarity is not yet calculated: calculation of a degree of partial similarity which is a degree of similarity between a portion of the input vector and a portion of the registered vector (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
limit calculation which is a calculation, based on the degree of partial similarity, of an upper limit of possible values of an expected degree of similarity (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
comparison between the upper limit of the registered vector and a threshold (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
determination, based on the comparison, whether to exclude the registered vector from a plurality of candidates for a result of the search (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold); and
calculation, when the registered vector is not excluded, of a degree of similarity (see Bayardo, column 19, lines 34-36, where if E>=t, then y may be (but not need be) similar to x; in some implementations, to determine whether y is similar to x, the full similarity score sim(x, y) is used).
Bayardo does not disclose:
determination of a threshold which is a height of the “K”-th highest degree of similarity among similarities calculated by the similarity calculation;
update, when the degree of similarity exceeds the height of the degree of similarity of any of the similarities calculated by the similarity calculation, of the threshold to a higher threshold; and
determination, with respect to another registered vector of the plurality of registered vectors to which the similarity is not yet calculated, of whether to exclude the another registered vector, using the higher threshold.
The combination of Bayardo and Li discloses:
determination of a threshold which is a height of the K-th highest degree of similarity among similarities calculated by the similarity calculation (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors);
update, when the degree of similarity exceeds the height of the degree of similarity of any of the similarities calculated by the similarity calculation, of the threshold to a higher threshold (see Li, paragraph [0147], where the acquisition and/or generation of additional exemplars for each class (to increase K in Open Set TCM-kNN) should lead to further improvements in performance); and
determination, with respect to another registered vector of the plurality of registered vectors to which the similarity is not yet calculated, of whether to exclude the another registered vector (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold), using the higher threshold (see Li, paragraph [0147], where the acquisition and/or generation of additional exemplars for each class (to increase K in Open Set TCM-kNN) should lead to further improvements in performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest (see Li, paragraph [0147]).
Regarding Claim 8, Bayardo in view of Li discloses storage medium according to Claim 7, wherein the search method further comprises calculating, as the upper limit, a sum of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 9, Bayardo in view of Jacobs discloses the storage medium according to Claim 7, wherein the search method further comprises calculating, as the upper limit, a sum of the degree of partial similarity and a product of a factor and a value of a norm for dimensions other than dimensions used for the calculation, wherein the factor is determined depending on the dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Dempsey (PG Pub. No. 2002/0147754 A1), which concerns vector difference measures for data classifiers. 
Jacobs (PG Pub. No. 2005/0097019 A1), which concerns a system and method for validating financial instruments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161